Citation Nr: 9926644	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-22 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  He died in December 1996.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating action of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 1999, the appellant testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
A transcript of that hearing is associated with the record.  
At that hearing, the appellant submitted additional evidence 
in the form of a color photograph and waived review of the 
evidence by the RO.  38 C.F.R. § 20.1304.


REMAND

The appellant contends that the veteran died as a result of 
complications resulting from VA treatment.  She maintains 
that in June 1996 a VA physician trimmed a callus on the 
veteran's foot which became infected, then ulcerated, 
ultimately resulting in an above the knee amputation, after 
which the veteran suffered cardiac arrest and died.  The 
appellant submitted an application for benefits in January 
1997.  

38 U.S.C.A. § 1151 provides that, where death occurs as a 
result of having submitted to VA medical treatment or 
hospitalization and not the result of the veteran's own 
willful misconduct, dependency and indemnity compensation 
will be awarded for such death as if such condition were 
service connected. 

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in part, that in determining if additional 
disability exists, the beneficiary's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the subsequent 
physical condition resulting from disease or injury.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(b)(c).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).  

In order to avoid possible misunderstanding as to the 
governing law, the Board notes that earlier interpretations 
of the statute and regulations required evidence of 
negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, the Court) in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the appellant's claim was filed before October 1997, it 
must be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Therefore, neither evidence of an unforeseen event nor 
evidence of VA negligence would be required in order for this 
claim to be granted.

While the appellant has argued that a VA physician acted 
improperly in removing a callus from the veteran's foot in 
June 1996, the question on appeal is whether the foot ulcer 
which later developed, and resulting complications which 
ultimately lead to the veteran's death, were the result of 
the June 1996 callus removal treatment.  From a review of the 
claims folder, it does not appear that all of the VA 
treatment records pertinent to the appellant's claim are of 
record.  The claims folder includes doctors' orders and 
discharge summary reports pertaining to hospitalizations at 
the Buffalo VA Medical Center (VAMC) from August 5, 1996 to 
September 12, 1996 and from December 19, 1996 to December 29, 
1996; however, there are no nurses' notes or additional 
records pertaining to those hospitalizations.  From the 
available records, it is unclear whether the veteran 
developed a right foot ulcer at the site of the June 1996 
debridement or whether he developed more than one foot ulcer 
and if so, which ulcer led to the above-the-knee amputation.  
Given the complexity of adjudicating this claim, those 
additional records must be obtained.  In addition, as VA 
adjudicators are deemed to have constructive notice of such 
records, a remand is necessary.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The RO must make every effort to obtain 
copies of the missing records so that they can be given full 
consideration in the adjudicatory process.  38 C.F.R. § 19.9.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should obtain the complete 
original VA records pertaining to the 
veteran's VA medical treatment from 
December 1995 until his death in December 
1996, to include records from 
hospitalizations from August 5, 1996 to 
September 12, 1996 and from December 19, 
1996 to December 29, 1996, as well as all 
outpatient treatment.  The request for 
records should include the hospital 
summary, nurses' notes, progress notes, 
operative reports and all other 
information not already of record.  The 
RO should document its efforts to 
supplement the record and any additional 
materials obtained should be associated 
with the claims folder.  

2.  Thereafter, the claims folder should 
be referred to an appropriate VA 
physician.  The physician should review 
the claims folder in its entirety, to 
include all records obtained as a result 
of this remand, and render an opinion as 
to the effect of the June 1996 VA 
treatment, that is the removal of the 
callus from the right foot.  The 
physician should indicate whether the 
veteran suffered additional disability 
which he would not have suffered had the 
treatment rendered by VA been different.  
The physician should specifically address 
whether the right foot ulcer which 
necessitated amputation of the leg was a 
complication of the removal of the callus 
from the veteran's right foot, as well as 
its role in the events leading to death.  
The physician is reminded that the 
negligence standard is not applicable.  
The rationale for the opinion given 
should be explained in detail.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the medical opinion has not been 
obtained, appropriate corrective action 
is to be taken.  Thereafter, the RO 
should again review the appellant's 
claim.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


